This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TAHITI THREE, LLC, a
 3 New Mexico Limited
 4 Liability Company,

 5          Plaintiff-Appellee,

 6 v.                                                                            No. A-1-CA-36851

 7   ERIC SANDOVAL and
 8   EARTH PRODUCTS, LLC
 9   a New Mexico Limited
10   Liability Company,

11          Defendants-Appellants.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Valerie A. Huling, District Judge

14 Michael Danoff
15 Albuquerque, NM

16 for Appellee

17 James A. Chavez
18 Albuquerque, NM

19 for Appellants

20                                 MEMORANDUM OPINION

21 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5
6                                      M. MONICA ZAMORA, Judge

7 WE CONCUR:


8
9 EMIL J. KIEHNE, Judge


10
11 DANIEL J. GALLEGOS, Judge




                                         2